Berry, Vice-Ordinary.
This appeal brings up a decree of the Monmouth county orphans court admitting to probate the will of Melvina EL Ely, deecased, and denying the probate of two codicils offered thereto. The matter has been argued at considerable length and elaborate briefs have been submitted on behalf of all parties. I have carefully examined the complete record and testimony used on this appeal and considered the arguments of counsel and have reached the conclusion that the judgment of the Monmouth county orphans court should be affirmed for the reasons stated in the opinion of Judge Steinbach in the court below. I will advise a decree accordingly.